Citation Nr: 0936613	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostatitis, and if so, whether the reopened claim should be 
granted.  

2.  Entitlement to a rating in excess of 40 percent for 
service-connected urethral stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty for training from July 1978 
to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
prostatitis as new and material evidence had not been 
submitted to reopen the claim and continued a 40 percent 
evaluation for urethral stricture.   

The issue of entitlement to a rating in excess of 40 percent 
for urethral stricture is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision in August 1999 denied service 
connection for prostatitis.  Although the Veteran perfected 
an appeal, he later withdrew the issue from appellate 
consideration.  Thus, that decision became final.  

2.  Evidence received since the August 1999 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a prostate disability, 
is not cumulative and redundant, and by itself or in 
connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, 
chronic prostatitis had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for prostatitis has been 
received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

2.  Resolving all reasonable doubt in his favor, the 
Veteran's chronic prostatitis was incurred in his military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue on appeal as to whether new and 
material evidence has been received to reopen a claim for 
service connection for prostatitis, the Board finds that VA 
has substantially satisfied the duties to notify and assist.  
In view of the disposition of the matter on appeal herein by 
reopening the claim and granting service connection for 
prostatitis, no useful purpose would be served by further 
discussion or analysis of the VA's duties to notify and 
assist in this case.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
VA's duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

In August 2009, the Veteran submitted medical evidence to the 
Board, without a waiver of review of the evidence by the RO, 
which he believed was new and material evidence sufficient to 
reopen his claim.  Although the evidence has not been 
previously reviewed by the RO, in light of the favorable 
decision on this claim, the Veteran is not prejudiced by the 
RO not having initial consideration of this evidence.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2008).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA. 38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The Veteran seeks service connection for prostatitis.

An August 1999 rating decision denied service connection for 
prostatitis on the basis that although there was a record of 
treatment in service for prostatitis, no permanent residual 
or chronic disability subject to service connection was shown 
by service medical records or demonstrated by evidence 
following service.  Thus, a well grounded claim had not been 
submitted.  The Veteran was notified of the decision and his 
appeal rights by letter dated in August 1999.  The Veteran 
appealed that decision.  During the appeal, although the 
issue had initially been denied because a well-grounded claim 
had not been submitted, the Board remanded the claim for 
readjudication in light of a change in law.  The RO then 
denied the claim on the merits and notified the Veteran in a 
supplemental statement of the case issued in August 2002.  
Subsequently, prior to an appellate decision, the Veteran 
withdrew his appeal.  Therefore that decision is final.

The claim shall be reopened, and the former disposition of 
the claim reviewed if new and material evidence is secured or 
presented.  38 U.S.C.A. § 5108.

Evidence considered at the time of the prior denial in an 
August 1999 rating decision included service medical records, 
private medical records, and testimony at a May 2001 Board 
hearing.  During the appeal, the Veteran was afforded a VA 
examination in February 2002.  

Service medical records show the Veteran was hospitalized in 
November 1978 for complaints of hematuria and was diagnosed 
with prostatitis.  The private medical records did not show 
complaints of or a diagnosis of chronic prostatitis.  A 
February 2002 VA examination report noted that on prostate 
examination the Veteran did have evidence of prostatitis.  

Evidence received since the August 1999 rating decision 
includes VA outpatient treatment records, private treatment 
records, statements from the Veteran, duplicate copies of 
service medical records, and additional service medical 
records. 

The Board has reviewed the evidence submitted subsequent to 
the August 1999 rating decision, the last final decision, in 
the context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The evidence received into the record since the August 1999 
rating decision that denied service connection for 
prostatitis includes VA medical records that contain an 
August 2009 medical statement by a VA urologist providing a 
link between the Veteran's current prostatitis and his 
military service.  In the Board's opinion, that evidence, 
presumed credible for this purpose, when viewed with that 
previously of record, is new and material evidence as defined 
by the regulation.  38 C.F.R. § 3.156(a) (2008).  It was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim and by 
itself, or in connection with the evidence previously of 
record, does raise a reasonable possibility of substantiating 
the claim.

Accordingly, the claim may be reopened.  38 U.S.C.A. § 5108 
(West 2002).  The Board will proceed to evaluate the merits 
of the claim.  The appellant will not be prejudiced thereby, 
as he has been advised of the law and regulations pertaining 
to entitlement to service connection, and has been afforded 
an opportunity to present argument and evidence in support of 
his claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  With chronic disease shown as such in 
service (or within a pertinent presumption period under 38 
C.F.R. § 3.308) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999).

After a careful review of the evidence, the Board concludes 
that the evidence of record establishes that the Veteran has 
chronic prostatitis that is related to service.

Service medical records show that the Veteran's enlistment 
examination in May 1978 was negative for complaints or 
findings of prostatitis.

A copy of the report of the Veteran's examination for 
separation dated in October 1978, contains a written 
notation, apparently by the examining physician, that the 
Veteran had sustained "[t]rauma - [g]roin Sep 78 - RBCs urine 
- UA Sep 78 - WNL."  The entry indicates that the Veteran 
sustained trauma to his groin in September 1978 with red 
blood cells in his urine but with a urinalysis that was 
within normal limits at that time.

DA Form 2173 (Statement of Medical Examination and Duty 
Status) dated in November 1978 shows that the Veteran went on 
sick call and was admitted to a service hospital in November 
1978, for a non-functioning right kidney.    

The service medical records show that the Veteran was 
admitted to a service hospital in November 1978 with gross 
hematuria not associated with accident or exercise.  He had 
never had hematuria before and had no history of urinary 
infection or urinary stone.  His urine showed microscopic 
hematuria.  A physical examination during hospitalization was 
within normal limits.  A renal scan showed no evidence of 
right renal function.  Other tests showed erythema in the 
prostatic urethra, and the Veteran's hematuria was attributed 
to prostatitis.  The final diagnoses were prostatitis and 
congenital absence of the right kidney.

In November 1978 a Medical Board found the Veteran was 
medically unfit for further military service in accordance 
with current medical fitness standards due to absent right 
kidney which existed prior to service and was not aggravated 
therein.  The record shows that the Veteran was medically 
discharged in December 1978 once it was determined that he 
had congenital absence of the right kidney.  Thus, although 
treatment for prostatitis was shown in service, a chronic 
prostatitis disability was not shown.  

Post service, private medical records show in February 1993 
the Veteran's prostate was normal.  In September 1994, he was 
treated for prostatitis.  

At a VA examination in May 2002, the examiner noted that the 
evidence in the Veteran's medical records indicated he had a 
trauma to his external genitalia and urethra.  On prostate 
examination he did have evidence of prostatitis but it was 
not severe and there was no evidence of any malignancies.  No 
medical opinion was provided regarding prostatitis.  

Private medical records show complaints of groin and 
testicular pain and a diagnosis of prostatitis in September 
2002 for which medication was prescribed.    

VA outpatient treatment records show the Veteran was assessed 
with prostatitis in March 2006 and chronic prostatitis in 
April 2006.  He sought treatment in June and November 2006 
for his symptoms of urgency, frequency, and burning on 
urination and the assessment included prostatitis.   

The private and VA medical treatment records discussed above 
show a diagnosis of prostatitis but do not provide a link to 
the Veteran's service.

An August 2009 progress note by a VA urologist indicates that 
the Veteran had prostatitis that was first treated in 
November 1978 while he was stationed in the service.  At the 
August 2009 appointment he still had frequency, strangury, 
and leakage.  The VA urologist stated the impression was 
chronic prostatitis which at least as likely as not started 
while the Veteran was in the military.  He had urinary 
incontinence secondary to frequency and chronic prostatitis 
for which he had been receiving and wearing pads for years.  

After a review of the record, the Board finds that the 
evidence in this case supports the Veteran's claim.  The 
Veteran was hospitalized and treated in service with a 
diagnosis of prostatitis.  Post-service clinical records show 
complaints of groin pain, diagnoses of chronic prostatitis, 
and competent medical evidence attributing the Veteran's 
current prostatitis to the prostatitis shown in service.  The 
Board finds that the August 2009 opinion that the Veteran's 
prostatitis is related to his service is the most persuasive 
evidence in that case.  Resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the Veteran's 
chronic prostatitis was incurred in service and service 
connection for chronic prostatitis is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran having submitted new and material evidence, his 
request to reopen a claim for entitlement to service 
connection for prostatitis is granted.

Service connection for chronic prostatitis is granted.


REMAND

The Veteran is now service-connected for chronic prostatitis 
which is evaluated under Diagnostic Code (DC) 7527 which 
provides for rating as voiding dysfunction or urinary tract 
infection, whichever is predominant.  The issue of an 
increased rating for the Veteran's service-connected urethral 
stricture is on appeal.  His present 40 percent rating is 
assigned under DC 7518 which instructs that urethral 
stricture be rated as voiding dysfunction.  Therefore, 
because the two disabilities are rated using the same 
criteria, the Board finds that these two issues are 
inextricably intertwined as the rating of the chronic 
prostatitis could have an impact on the rating of the 
urethral stricture.  The appropriate remedy is to remand the 
increased rating claim pending the RO's effectuating of the 
grant of service connection for prostatitis.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

In addition, the evidence shows that the Veteran had 
requested the rescheduling of a VA genito-urinary examination 
for which he failed to report.  The Veteran also stated in 
May 2007 that he now changes pads four to six times a day 
which indicates a worsening of symptoms.  Thus, the Board 
finds that an examination is needed to adjudicate the claim.  
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA genito-
urinary examination to determine the 
current severity of his service-connected 
chronic prostatitis and service-connected 
urethral stricture.  The claims file must 
be reviewed by the examiner and that 
review should be noted in the examination 
report.  All appropriate tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  
Based on the review of the file, 
examination of the Veteran, and the 
results of all diagnostics and tests, the 
examiner should specify the number of 
absorbent pads per day that the Veteran 
must use.  The examiner should also 
indicate if the service-connected urethral 
stricture requires the Veteran to wear an 
appliance.  The examiner should also 
indicate if the predominant manifestation 
of service-connected prostatitis is 
urinary tract infection or voiding 
dysfunction.  With regard to voiding 
dysfunction, the examiner should indicate 
if it is manifested by urine leakage, 
frequency, or obstructed voiding.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  
The examiner should also provide an 
opinion as to whether the Veteran's 
service-connected chronic prostatitis and 
urethral stricture, without consideration 
of any non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

2.  Then, assign a rating and effective 
date for chronic prostatitis and 
readjudicate the issue on appeal of 
entitlement to a rating in excess of 40 
percent for service-connected urethral 
stricture.  

3.  If the benefit of an increased rating 
for urethral stricture sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Then return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


